DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 2/10/2021.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 2/10/2021 have been fully considered but they are moot in view of new grounds of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) dated 04/16/2020, 04/16/2020, 10/21/2020, and 10/21/2020 have been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2018/0359233 A1) (hereafter Alexander), in view of Kong et al. (US 2018/0191700 A1) (hereafter Kong), and in view of Alnajem (US 20170300911) (hereafter Alnajem).

Regarding claim 1 Alexander teaches: An authentication correlation (AC) computing device in communication with a payment network, the AC computing device comprising at least one processor and a memory, the AC computing device configured to: [store one or more authentication rules of an issuer of payment accounts, wherein the issuer is included in the payment network; receive, in response to a user initiating a first payment transaction over the payment network,] a first authorization request from a (Examiner note: first authentication request procedure is met by the first application for access comprising user authentication) (Alexander, in Para. [0060] discloses “first application 302 may determine communications characteristics from user input, then send those communications characteristics to application server 320A accompanied by an identifier disassociated from the user.” ),
 a first timestamp, and at least one authentication factor (Alexander, in Para [0064] discloses “the user may allow first application 410 to send communications characteristics (e.g. average message length, message timestamp” Alexander, in Para [0101] discloses “the user's may have access to secure online content based on a password provided as a first authentication factor”);
determine a first security level of the first authorization request based upon the at least one authentication factor; (Examiner note: security levels are met by the levels of authentication) (Alexander, in Para. [0089] discloses “FIG. 8 is a flow diagram illustrating progressively authorizing levels of authentication based on additional communications” Alexander, in Para. [0069] discloses “the preauthorization module approves progressive levels of pre-authentication, allowing the user to perform more actions or actions more critical to security or perform the same actions with less manual entry of authentication credentials, as it receives additional information indicative of further communications via first application 410.”);
store the first security level and the first timestamp in a database as authentication data; (Examiner note: communication characteristics comprise timestamps of events) (Alexander, in Para. [0054] discloses “The program instructions may be stored on a non-volatile medium such as a hard disk, or may be stored in any other volatile or non-volatile memory medium or device” Alexander, in Para. [0060] discloses “preauthorization module 122 may adjust one or more parameters by which it makes authentication determinations (e.g., parameters that weight certain communication characteristics, parameters regarding which types of communication characteristics to utilize for a particular user, etc.”);
[receive, in response to the user initiating a second payment transaction over the payment network, a second authorization request including a second account identifier and a second timestamp, wherein the first and second account identifiers each include at least one of (i) a username of [[a]] the user included in a login request and (ii) a payment card identifier associated with a payment account issued by the issuer; 
determine that the first account identifier and the second account identifier are both associated with at least one of the same username and the same payment account; 
determine the second authorization request satisfies an authentication rule of the issuer based on the second account identifier being associated with the at least one of the 2PATENT 21652-00932 same username and the same payment account as the first authorization request, the second timestamp, and the stored authentication data, wherein the rule defines a timeframe and an authentication threshold for approval of the second authorization request;] 
and generate an authorization response based on the determination and the authentication rule, wherein the authorization response includes an approval indicator (Alexander, in Para. [0057] discloses “server-side first application 322A and second application 322B access user database 324A and 324B, respectively, and provide relevant user information to user devices 300.” Alexander, in Para. [0031] discloses “Collecting information indicative of communications from peripheral devices may advantageously broaden the quantity and types of information available for contextual authentication, which facilitates more reliable authentication decisions.”).
Alexander fails to explicitly teach: [An authentication correlation (AC) computing device in communication with a payment network, the AC computing device comprising at least one processor and a memory, the AC computing device configured to: store one or more authentication rules of an issuer of payment accounts, wherein the issuer is included in the payment network; receive, in response to a user initiating a first payment transaction over the payment network a first authorization request from a requesting computer device] including a first account identifier
[a first timestamp, and at least one authentication factor; determine a first security level of the first authorization request based upon the at least one authentication factor; store the first security level and the first timestamp in a database as authentication]
receive,[in response to the user initiating a second payment transaction over the payment network,] a second authorization request including a second account identifier and a second timestamp, wherein the first and second account identifiers each include at least one of (i) a username of [[a]] the user included in a login request and (ii) a payment card identifier associated with a payment account issued by the issuer; 
determine that the first account identifier and the second account identifier are both associated with at least one of the same username and the same payment account; 
of the issuer based on the second account identifier being associated with the at least one of the 2PATENT 21652-00932 same username and the same payment account as the first authorization request, the second timestamp, and the stored authentication data, 
wherein the rule defines a timeframe and an authentication threshold for approval of the second authorization request;
Kong from the analogous technical field teaches: including a first account identifier (Kong, in Para. [0062] discloses “The session record will include the grant token and information that can be used to distinguish that grant token's session from other sessions that are associated with the user agent, such as an identifier for the user account, a user agent identifier, time of creation, time of last access, and/or other data.”)
[a first timestamp, and at least one authentication factor; determine a first security level of the first authorization request based upon the at least one authentication factor; store the first security level and the first timestamp in a database as authentication]
receive,[in response to the user initiating a second payment transaction over the payment network,] a second authorization request including a second account identifier and a second timestamp, wherein the first and second account identifiers each include at least one of (i) a username of [[a]] the user included in a login request and (ii) a payment card identifier associated with a payment account issued by the issuer (Kong, in Para. [0015] discloses “The first authentication request will include a login credential for the user at the first web resource. The endpoint device(s) will generate a first access token in response to the first authentication request. The first access token will authorize the user agent to access the first web resource. The endpoint device(s) will also generate a grant token so that the grant token has a life that is longer than a life of the first access token and thus the grant token is relatively long-lived and the first access token is relatively short-lived.”);
determine that the first account identifier and the second account identifier are both associated with at least one of the same username and the same payment account (Examiner note: determination if user for the first and second identifiers (included in token) is the same is met by examination of the grand token by the end point device) (Kong, in Para. [0016] discloses “when the endpoint device(s) determine whether the grant token is valid, the endpoint device(s) may do so by requiring one or more of the following as a condition of determining that the grant token is valid: (i) determining that the user has not changed an access credential since a most recent prior authentication request; or (ii) determining that no known account associated with the user has been flagged as having encountered suspicious activity that may indicate that the account has been compromised”);
determine the second authorization request satisfies an authentication rule of the issuer based on the second account identifier being associated with the at least one of the 2PATENT 21652-00932 same username and the same payment account as the first authorization request, the second timestamp, and the stored authentication data, (Examiner note: procedure of the first and second authentication requests including storage of the results is met by the authentication involving first and second requests using the stored grand token) (Kong, in Para. [0022] discloses “the endpoint device(s) may receive, from a second user agent that is being used by the user, a second authentication request to access the first web resource. The endpoint device(s) may determine that the second authentication request includes the grant token, and confirming that the grant token is valid.”), wherein the rule defines a timeframe and an authentication threshold for approval of the second authorization request (Examiner note: inclusion of authentication threshold in approval is met by examining the threshold of session time period or number of sessions, and/or other predefined unit of measure) (Kong, in Para. [0057] discloses “When an access token has expired or is about to expire 305 (i.e., within a threshold period of time or other unit of measure from anticipated expiration), the user agent can send a re-authentication request 306 to the re-authentication endpoint to request a new access token.” Kong, in Para. [0062] discloses “Examples of such issues include: (i) the occurrence of a credential change; (ii) or a per-user active session limit having been reached (i.e., that the user is logged into more than a threshold number of sessions at one time;”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, in view of the teaching of Kong which discloses authentication procedure including first and second authentication requests, generation and storage of the grand token in order to higher security of user authentication in the system (Kong, [0015, 0016, 0022, 0057, 0062]).
Alexander as modified fails to explicitly teach: store one or more authentication rules of an issuer of payment accounts, wherein the issuer is included in the payment network; receive, in response to a user initiating a first payment transaction over the payment network,
in response to the user initiating a second payment transaction over the payment network
Alnajem from the analogous technical field teaches: store one or more authentication rules of an issuer of payment accounts (Examiner note: authentication rules are met by computer instructions for the authentication) (Alnajem, in Para. [0012] discloses “the financial institution authentication means further comprises: end user credential authentication data storage means for storing authentication credentials of all of the end users in the banking industry” Alnajem, in Para. [0025] discloses “A third aspect of the present invention is at least one non-transitory computer-readable medium storing computer readable instructions that, when executed by a computing device, cause the computing device to: perform an initial authentication of a user”),
wherein the issuer is included in the payment network; receive, in response to a user initiating a first payment transaction over the payment network (Examiner note: payment network is met by the network security authentication system) (Alnajem, in Para. [0525] discloses “Adaptive risk-linked authentication systems are also needed to help network security professionals determine the optimal constituents of the multi-factor authentication and select and apply their assurance strength.”),
in response to the user initiating a second payment transaction over the payment network (Alnajem, in Para. [0019] discloses “requesting, from the user, that the user enter a secondary authentication, wherein the secondary authentication is a multi-factor authentication such that the number of factors in the multi-factor authentication is based upon the user; receiving, from the user, a query concerning an electronic banking transaction that the user desires to conduct”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong, in view of the teaching of Alnajem, which discloses authentication procedures including first and second authentication requests performed according to the stored instructions/rules, in order to higher security of user authentication in the system (Alnajem, [0012, 0019, 0025, 0525]).

Regarding claim 3 Alexander teaches: wherein the first authentication request includes an indicator representing that biometric authentication was performed on the requesting user device (Alexander, in Para. [0041] discloses “First application 112 may collect information without explicit initial user input authorizing collection” Alexander, in Para. [0068] discloses “Any of various different portions of an authentication procedure may be pre-authenticated, including, without limitation: an entire procedure, username, password, biometric authentication”).

Regarding claim 9, claim 9 discloses a method that is substantially equivalent to the device of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 9 discloses a method that is substantially equivalent to the device of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 17, claim 17 discloses a medium that is substantially equivalent to the device of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 17 discloses a medium that is substantially equivalent to the device of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 19 and rejected for the same reasons.

Claims 6 – 8, 14 – 16, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2018/0359233 A1) (hereafter Alexander), in view of Kong et al. (US 2018/0191700 A1) (hereafter Kong), in view of Alnajem (US 20170300911) (hereafter Alnajem), and in view of Beigi (US 2015/0347734 A1) (hereafter Beigi).

Regarding claim 6 Alexander as modified fails to explicitly teach: The AC computing device of Claim 1, wherein the first security level and the first timestamp are stored in a location associated with the first account identifier within the database.
Beigi from the analogous technical field teaches: The AC computing device of Claim 1, wherein the first security level and the first timestamp are stored in a location associated with the first account identifier within the database (Beigi, in Para. [0157] discloses “Each security level may have a special digital certificate associated with it and at the time of usage, the transaction authority may request different levels of security (different credentials).” Beigi, in Para. [0195] discloses “receive and store an account identifier, ACCTA, which will be used by the TA in the future to retrieve information related to this registration.” Beigi, in Para. [0183] discloses “the original reference data is retrieved by the authentication application from the persistent memory” Beigi, in Para. [0078] discloses “This database also includes other information such as several timestamps depicting the last attempt and last successful attempt, number of failures in a row, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong and Alnajem, in view of the teaching of Beigi which discloses security levels and timestamps related information together with account identifier stored in a database in order to improve data management in the system (Beigi, [0078, 0157, 0183, 0195]).

Regarding claim 7 Alexander, as modified, fails to explicitly teach: The AC computing device of Claim 1, wherein the AC computing device is further configured to: determine an authentication rule applies to the second authorization request based at least in part on authentication rules associated with the second account identifier.
Beigi from the analogous technical field teaches:  The AC computing device of Claim 1, wherein the AC computing device is further configured to: determine an authentication rule applies to the second authorization request based at least in part on authentication rules associated with the second account identifier (Examiner note: as noted above the authentication rules are met by the authentication criteria; account information comprises account ID) (Beigi, in Para. [0068] discloses “Section 1. 87 shows the number of people who have already matched the multifactor authentication criteria and 88 shows the number of total matches requested by the system” Beigi, in Para. [0157] discloses “account information may be linked to the device/user through registration with a transaction authority”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong and Alnajem, in view of the teaching of Beigi which discloses authentication criteria (rules) that include access to the account ID  in order to improve security of the system (Beigi, [0068, 0157]).

Regarding claim 8 Alexander, as modified, fails to explicitly teach: The AC computing device of Claim 7, wherein the AC computing device is further configured to: retrieve authentication factor database on the timeframe, the second timestamp, and the second account identifier, wherein the authentication factor data includes any number of stored security levels; and compare the stored security levels to the authentication threshold.
Beigi from the analogous technical field teaches: The AC computing device of Claim 7, wherein the AC computing device is further configured to: retrieve authentication factor database on the timeframe, the second timestamp, and the second account identifier, wherein the authentication factor data includes any number of stored security levels; and compare the stored security levels to the authentication threshold (Beigi, in Para. [0091] discloses “a complete multifactor authentication is proposed which contains few modes from each of four different types of authentication factor” Beigi, in Para. [0078] discloses “This database also includes other information such as several timestamps depicting the last attempt and last successful attempt, number of failures in a row, etc.” Beigi, in Para. [0157] discloses “account information may be linked to the device/user through registration with a transaction authority” Beigi, in Para. [0157] discloses “Each security level may have a special digital certificate associated with it and at the time of usage, the transaction authority may request different levels of security (different credentials).” Beigi, in Para. [0092] discloses “A virtual location may be a bank account, a merchant account, an account with a seller or a facilitator of a sale between buyers and sellers, personal data stored on a storage device such as passwords and classified information on a hard drive or other storage media.” Beigi, in Para. [0157] discloses “A predefined threshold is used for making a hard binary decision of whether to authenticate user or not, based on where the score lies with respect to this threshold.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong and Alnajem, in view of the teaching of Beigi which discloses authentication factors including timestamps and account ID stored in the database in order to improve data management for higher security (Beigi, [0078, 0091, 0092, 0157]).

Regarding claim 14, claim 14 dependent on claim 9 discloses a method that is substantially equivalent to the device of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 9 discloses a method that is substantially equivalent to the device of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 15 and rejected for the same reasons.


Regarding claim 16, claim 16 dependent on claim 15 discloses a method that is substantially equivalent to the device of claim 8 dependent on claim 7. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 22, claim 22 dependent on claim 17 discloses a medium that is substantially equivalent to the device of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 22 and rejected for the same reasons.

Regarding claim 23, claim 23 dependent on claim 17 discloses a medium that is substantially equivalent to the device of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 23 and rejected for the same reasons.

Regarding claim 24, claim 24 dependent on claim 23 discloses a medium that is substantially equivalent to the device of claim 8 dependent on claim 7. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 24 and rejected for the same reasons.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2018/0359233 A1) (hereafter Alexander), in view of Kong et al. (US 2018/0191700 A1) (hereafter Kong), in view of Alnajem (US 20170300911) (hereafter Alnajem), and in view of Choyi et al. (US 2014/0201809 A1) (hereafter Choyi).

Regarding claim 2 Alexander as modified fails to explicitly teach: The AC computing device of Claim 1, wherein the AC computing device is further configured to the payment network associated with at least one of the first and second account identifiers. 
Choyi from the analogous technical field teaches: The AC computing device of Claim 1, wherein the AC computing device is further configured to transmit the authentication response to the payment network associated with at least one of the first and second account identifiers (Choyi, in Para.[0043] discloses “a low risk service may include an authorization for a payment of no more than ten dollars, while a high risk service may include an authorization for a payment of one thousand dollars.” Choyi, in Para.[0073] discloses “the NAF 612 may request the user security settings (USS) with the GAA service identifier”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong and Alnajem, in view of the teaching of Choyi which discloses authentication including payment information and service/account identifier in order to improve security in the system (Choyi, [0043, 0073]).

Regarding claim 10, claim 10 dependent on claim 9 discloses a method that is substantially equivalent to the device of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a medium that is substantially equivalent to the device of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 18 and rejected for the same reasons.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2018/0359233 A1) (hereafter Alexander) ), in view of Kong et al. (US 2018/0191700 A1) (hereafter Kong), in view of Alnajem (US 20170300911) (hereafter Alnajem), and in view of Vardy et al. (US 1015171 B1) (hereafter Vardy).

Regarding claim 4 Alexander, as modified, fails to explicitly teach: wherein the authentication request includes a digital signature generated by the requesting computer device.
Vardy from the analogous technical field teaches: wherein the authentication request includes a digital signature generated by the requesting computer device (Vardy, in col.5 ll.4-5 discloses “In response to receiving request 114, resource server 120 generates message 160” Vardy, in col.5 ll.16-20 discloses “message 160 may contain additional information concerning resource server 120, e.g., a timestamp indicating a time at which message 160 was generated, a public key and encrypted digital signature of resource server 120 for identity verification”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong and Alnajem, in view of the teaching of Vardy which discloses a digital signature for authentication in order to achieve higher security in the system (Vardy, [col.5, ll. 4-5, 16-20).

Regarding claim 12, claim 12 dependent on claim 9 discloses a method that is substantially equivalent to the device of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 17 discloses a medium that is substantially equivalent to the device of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 20 and rejected for the same reasons.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.(US 2018/0359233 A1) (hereafter Alexander) ), in view of Kong et al. (US 2018/0191700 A1) (hereafter Kong), in view of Alnajem (US 20170300911) (hereafter Alnajem), and in view of Gummaraju et al. (US 20180034858 A1) (hereafter Gummaraju).

Regarding claim 5 Alexander, as modified, fails to explicitly teach: wherein the authentication response further includes a request for additional authentication factors and a URI for a second authentication system.
Gummaraju from the analogous technical field teaches: wherein the authentication response further includes a request for additional authentication factors and a URI for a second authentication system (Gummaraju, in Para. [0044] discloses “The authorization policies may identify, for example, whether the client resource 122 is authorized to create, read, update, and/or delete protected resources (e.g., content, database tables, uniform resource identifiers (URis)) on the destination resource 124.” Gummaraju, in Para. [0049] discloses “If multiple authentication factors are required, the client agent 152 may communicate with one or more entities ( other than client resource 122 and/or destination resource 124) to obtain and/or present the multiple authentication factors on behalf of the client resource 122.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander, as modified by Kong and Alnajem, in view of the teaching of Gummaraju which discloses inclusion of additional authentication factors and URI in order to achieve higher security in the system (Gummaraju, [0044, 0049]).

Regarding claim 13, claim 13 dependent on claim 9 discloses a method that is substantially equivalent to the device of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 21, claim 21 dependent on claim 17 discloses a medium that is substantially equivalent to the device of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 21 and rejected for the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431                                                                                                                                                                                                        


/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431